   

121136!18 E:EEAN|

   

DEC §§ n 2918

lw§w
CLEF§K g

iinited States Baniu'upicy Court
San Jose, Caliiomia

NORTHERN DlS'i'R|CT OF CAL|FOFINEA

l;Case number (ifknown) Cnapter you are filing under‘.

 

i`_'] Chapter 7
ij Cnapter 11
l:l Cnapter 12

i:l Check if this an

§ Chapter 13 _ _
_arnendeo” tilan

 

1

1

United States Bankruptcy Court for the:
f

i

l

 

Oiiicia| Form 101
Voiuntary Petition for individuals Fiiing for Bankruptcy 121-15

The bankruptcy forms use you and Debtor 1 to refer to a debtor ti|ing ainne. A married couple may tile a bankruptcy case together-»ca$led a joint
case-and in joint cases, these forms use you to ask for information from both debtors For example, it a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separate|y, the form uses Debtor 1 and Debtor 2to

distinguish between them. |n joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be t
Debtor1 in all of the forms.

Be as complete and accurate as possiblel if two married people are filing together, both are equally responsible for supplying correct informationl if
more space is needed, attach a separate sheet to this torm. On the top ot any additional pages, write your name and case number (if known). Answer
every question.

 

ldentify Yourse|f

 

 

 

 

 

 

1. Your full name

 

Write the name that is on Juan

 

 

 

 

your government-issued F;;»Sg name § First name

picture identification (ior “ ‘

example, your drivers Ramjrez

"CE"SP' °i PHSSPG“)- utade name rundle name '
§§iiii§ai§§ii§”§;w Mer“" '

meeting With the trustee_ Last name and Suifix (Sr., Jr., |l, l!|] . asi name and Sufiix (Sr., Jr., |[, l||)

 

2. All other names you have

used in the last 3 Yea'$ liliaurilio F Ramirez Nierlin
include your married or
maiden names.

 

 

3. On|y the last 4 digits of
your Social Security
number or federal xxx_'xx_4105
individual Taxpayer
identification number
(|T|N)

Oiiiciai Form 101 Voiuntary Petition for individuals Fi|ing for Bankruptcy age 1
Case:18-52701 Doc# 1 Filed:12/O7/18 Entered:12/07/18 13: 53: 13 Page 1 of 39

 

 

Debt0r1 Juan Fiarnirez iiiieriin

a. Any business names and

Employer identification
Numbers (ElN) you have
used in the last 3 years

include trade names and
doing business as names

 

m l have not used any business name or EiNs.

 

 

‘;ZICLEH 8 B:QEAM

Case number (rrknawn,l

 

|:1 i have not used any business name or EiNs.

 

Business name{s)

Business name(s)

 

Eil\ls

 

EiNs

 

5. Where you live

3478 Rocky iiiiountain Drive
San Jose, CA 95127
Number, Street, City, Siate & ZiP Code

Santa Ciara

 

County

if your mailing address is diflerent from the one
above, fill it in here. Note that the court wiii send any
notices to you at this mailing address

Debtor 2 lives at a different address:

umber, Street, City, State & Z|P Code

 

ounty
tDebtor 2‘s mailing address is different from yours, fill it
n here. Note that the court wiii send any notices to this
mailing address

 

Numher, P.O. Box, Street, City, State & ZIP Code

Number, P.O. Box, Street, City, State & Z|P Code

 

6. Why you are choosing
this district to tile for
bankruptcy

Cher:k one:

§ over the last 180 days before firing this
petition, l have lived in this district ionger than
in any other district

|;I i have another reason
Expiain. (See 28 U.S.C. § 1408.)

 

Checi< one:

|:l 0ver the last 180 days before filing this petition, l
have lived in this district longer than in any other
district.

i:l i have another reason
Exoiain. (See 28 U.S.C. § 1408.)

 

 

 

Otiiciai €QSE>F 18-52701 DOC#VP'“"iFlf|Et!iiWZ¢UV¢W'“a'SEWi@F@“(PP'I‘M/l$ 13253:13 Page 2 Oi 399&9`°"2

 

Debtori Juan Ramirez l\iieriin

 

       

121'06¢'18 S:ZEAM

Gase number (iri<nown}

_ Teii the Court About Your Bankruptcy Case

 

7. The chapter of the Check one. (For a brief description 01 each, see Notr'ce Required by 11 U.S.C. § 342(!:)) for individuals F.~'iing for Bankruptcy
Bankruptcy Code you are {Form 2010)). Aiso, go to the top of page 1 and check the appropriate box.

choosing to file under

l:l Chapter 7

[:l Chapter tt
Ei Chapter 12

§ Chapter 13

 

B. How you will paythe fee l:l

l will pay the entire fee Wi'len i file my petition. Please check With the clerks office in your local court for more details
about how you may pay. `l“ypica|ly, ii you are paying the fee yourseii, you may pay With cash, cashier’s check, or money

_ order. if your attorney is submitting your payment on your behaif, your attorney may pay With a credit card or check vvith

a preprinted address

l need to pay the fee in instaliments. if you choose this option, sign and attach the Appiication for individuals to F‘ay
The Fiiing Fce in instaiiments iOfficia| Forrn 103/~\`). .

l request that my fee be waived (You may request this option only if you are filing for Chapter 7. By iaw, a judge may,
but is not required to, waive your fee, and may do so oniy if your income is less than 150% of the official poverty line
that applies to your family size and you are unable to pay the fee in instalirnents). lt you choose this option, you must fill
out the Appiication to Have the Chapfer 7 Fiiing Fee Waivco' (Officia| Form 103B} and file it With your petition.

 

 

 

 

 

 

 

 

 

 

9. Have you fiied for § No_
bankruptcy within the
last 8 years? |:l Yes.
District When Case number m
District When Case number w
Distriot ` When Case number _
10. Are any bankruptcy § ND
cases pending or being
filed by a spouse who is |:l Yes.
not filing this case with
you, or by a business
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, lf kn'own _m
Debtor _ Ftelationship to you
Distrlct When v Case number, if known _ ______
11. Do you rent your ` § ml Go to line 12.
residence?

ij Yeg, Has your landlord obtained an eviction judgment against you and do you want to stay in your residence?

|:| No. Go to line 12.

|:l Yes. Ft|| out initiai StatcmenrAbout an Evr'ction Judgment Againsr You (Form 101A) and tile it with this
bankruptcy petition.

 

Oiiiciai E?>&S‘@i 18-52701 DOCWT“"*FY|@G¥E”DZVUWI‘B"H'SEili'i@l‘EG?rTEFGFY/J_S 13253:13 Page 3 Oi 390&993

 

 

Debtor t

 

 

         

121'£]51'13 E:ZEAM

-}uan Ftamirez Mertin Case number umwa

__ Report About Any Businesses You Own as a So|e Proprietor

 

12. Are you a sole proprietor

of any full- or part-time
business?

A sole proprietorship is a

' business you operate as

an individual, and is not a
separate legal entity such
as a corporationl
partnership, or LLG.

lt you have more than one
sole proprietorshipl use a
separate sheet and attach
it to this petition.

§ NO_ Go to Part 4. .

[_j ves_ Name and location of business

 

Name of business, if any .

 

Nurnber, Street, City, Btate & ZlP Code

Cheok the appropriate box to describe your business:

|-lealth Care Business las defined in tt U.S.C. § 101(27.131])
Single Asset Rea| Estate (as defined in 11 U.S.C. § 101(51|3]}
Stoci<broker las defined in 11 U.S.C. § 101(53A))

Commodity Broker las defined in 11 U.S.C. § 101{6))

None of the above

l:ll;ll][]l:l

 

13.

Are you filing under
Chapter 11 of the
Bankruptcy Code and are
you a small business
debtor?

For a delinltion ot small
business debtor, see 11
U.S.C. § 101{510}.

lfyou are filing under Chapter 1 1, the court must know whether you are a small business debtor so that it can set appropriate
deadlines lf you indicate that you are a small business debtor, you must attach your most recent ba!ance sheet, statement oi
operations cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
in 11 u.s.c. men ){B}. ` -

m No_ l am not filing under Cnapter 11.

|:| No_ l am filing under Chapter 11. but| am NO`S` a small business debtoir according to the definition in the Bankruptcy
. Code.

m yes_ | am filing under Chapter 11 and l arn a small business debtor-according to the delinition in the Bankruptcy Code.

 

 

14.

Do you own or have any
property that poses or is
alteged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example do you own
perishable goods or
livestock that must be fed,
or a building that needs
urgent repeirs?

Report it You Own or Have Any Hazardous Properiy or Any Property That Needs immediate Attention

§ No.

[;l Yes.
What is the hazard’?

 

lt immediate attention is
needed, why is it needed?

 

Where is the property?

 

Number, Street, Ciiy, State & Zip Code

 

Oliicial €€HSH?J 18-52701

DOC#VP'L"“FY|EQ§!F°I'Z¢UV¢'W@“E‘SEWP€F%YCPF'TENW/ 18 13253:13 Page 4 01 39pelge 4

 

 

 

Debtor 1

   
   

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about
credit counseling before
you file for bankruptcy
You must truthfully check
one of the following
choices. ii you cannot do
so, you are not eligible to
fi|e.

if you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your
creditors can begin
collection activities again.

 

Juan Ftamirez llllerlin

Explain Your Efforts to Receive a Brief'mg About Credit Counselirrg

El

El

You must check one:

 

 

l received a briefing from an approved credit
counseling agency within the fBO days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Altach a copy of the certificate and the payment
plan, ii any, that you developed with the agency.

i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have
a certificate of completion

Within 14 days after you file this bankruptcy
petition, you N|UST file a copy of the certilicate and
payment plan, if any.

l certify thatl asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days afterl made my request, and exigent
circumstances merits 30-day temporary waiver
of the requirement

To ask for a 313-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Vour case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy

ifthe court is satisfied with your reasons, you must
still receive a briefing within 30 days after you fi|e.
You must file a certilicate from the approved
agency, along with a copy of the payment plan you
developed if any. lf you do not do so, your case
may be dismissed

Any extension of the 130-day deadline is granted
onlyfor cause and is iimited to a maximum of 15
days.

l am riot required to receive a briefing about
credit counseling because of:

l have a mental illness or a
mental deficiency that makes
me incapabie of realizing or t
making rational decisions '
about finances

13 lncapacity.

ij Disability. Niy physical disability causes
me to be unable to participat
iri a briefing in person, by
phone, orthrough the
internet, even after l

reasonably tried to do so.

 

[] Active duty. | am currently on active
military duty in a military
combat zone.

lf you believe you are not required to receive a
briefing about credit counseling you must tile a
motion for waiver of credit counseling with the
court.

  

ou must check one.

     

“ iZ'UBH B E:E§AM

Case number narrowly °

  

l received a briefing from an approved credit
counseling agency within the 180 days before l filed
this bankruptcy petition, and l received a certificate of
completion

Attach a copy of the certificate and the payment plan, if
any, that you developed with the agency.

l received a briefing from an approved credit
counseling agency within the 180 days before t filed
this bankruptcy petition, buti do not have a
certificate of completion

Within 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment pian. if
any.

l certify that l asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the ? days after l made my
request, and exigent circumstances merit a 30»day
temporary waiver of the requirement

To ask for a SO-day temporary waiver of the requirement
attach a separate sheet explaining what efforts you made
to obtain the briefing why you were unable to obtain it
before you filed for bankruptcy, and what exigent
circumstances required you to file this case.

Your case may be dismissed if the court is dissatisfied
with your reasons for riot receiving a briefing before you
filed for bankruptcy

if the court is satisfied with your reasons, you must still
receive a briefing within 30 days after you file. You must
tile a certificate from the approved agency, along with a
copy of the payment plan you developed, if any. lf you do
not do so, your case may be dismissed

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of15 days.

i arn not required to receive a briefing about credit
counseling because of:

l have a mental illness or a mental
deficiency that makes me incapable
of realizing or making rational
decisions about finances-.

E\ incapacity

l"_'l Disabiiity. lvly physical disability causes me to
be unable to participate in a briefing
in person, by phone, or through the
internet, even after l reasonably tried

to do so.

[] Active duty. l am currently on active rniiitary duty

in a military combat zone.

lf you believe you are not required to receive a briefing
about credit counseling you must file a motion for waiver
of credit counseling with the court.

 

Omc~.ai E;asei 18-52701 Doc#vilrund¥y|eiltial=BJiGi?dlLi&eis|initerodeaM?/léi 13:53:13 Page 5 01 39r>aee 5

 

 

Debtor 1

 

 

Juan Ramirez |llier|in

         

1306/13 EZESAM

Case number rrl<oown)

d Answer These.Questions for Reportirlg Purposes

 

16. What kind of debts do
you have?

17. Alre you filing under
Chapter T?

Do you estimate that
after any exempt
property is excluded and

16a. Are your debts primarily consumer debts? Cc)nsumer debts are defined in 11 U.S.C. § 101{8} as “incurred by an
individual primarily for a personal, family, or household purpose."

l:l No. Go to line 16b.
l Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment orthrough the operation of tile business or investment

l:l No. Go to line 16c.
S] Yes. Go to line 17.
1 Sc. State the type of debts you owe that are not consumer debts or business debts

o

 

g No_ l am not filing under Cllapter 'r’. Goto line 18.

| am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative
expenses are paid that funds will be available to distribute to unsecured oreditors?

l:l Yes.

 

 

 

administrative expenses g No
are paid that funds will
be available lor 51 YeS
distribution to unsecured
creditors?
18. How many Creditors do l 1_49 l:l 1,000-5,0{}0 l:l 25,{)61-50,000
§?~l;§$tlmaie that V°“ g 50_99 El 5001-10,000 El 50,001-100,000
' g 100499 lIl io,ocl-es,ooo ij wore lhanloc,ooc
El access
19. How much do you l:l $G - $50,000 fl $1,000,001 - $10 million l:l $500,000,{]01 - $1 billion

estimate your assets to
be worth?

20. How'much do you
estimate your liabilities
to be?

El $50,001 - $100,000
El $100,001 - $500,000
§ ssoo,ocl - s1 mllllon

lIl so - $so,ooc
El $50,001 -$100,000
l $100,001 - $500,000

l:l $500,001 - $`l million

i:l $10,000,001 - 350 million
ij sso.ooo,ooz - sior) million
ij sloc,ooo,oot - $500 million

l:l $1,000,001 - inc million

lZl slo,ooo,ool - sec mirllon.
EJ $50,000,001 - $100 mllzloo

El sloo,ooc,ool - $500 million

121 $1,000_.000,001 ~ sic hilton
|Il slo,oou,ooc§oln - $50 billion
L_.l ll/lore than $50 billion

o

ij $500,000,001 - $1 billion

l:l $1,000,0{)0,001 - $10 billion
l:l $10,000,000,001 - $5{] billion
l:l N|ore than $50 billion

 

 

 

For you

l have examined this petition, and l declare under penalty of perjury that the information provided is true and correct

lf l have chosen to file under Chapter ?, l am aware that l may proceed, if e§igible, under Chapter 7, 11,12, or 13 of title 11,
United States Ccde. l understand the relief available under each chapter, and | choose to proceed under Chapter 7.

lf no attorney represents me and | did not pay or agree to pay someone who is not an attorney lo help me fill out this
document l nave obtained and read the notice required by 11 LJ.S.C. § 342(b).

l request relief in accordance with tile chapter of title 11, United States Code, specified in this petition.

l understand making a false siatement, concealing property, or obtaining money or property by fraud irl connection with a
bankruptcy case can resuit in fines up to $250(000, or imprisonment for up to 20 years_. or both. 18 U.S.C. §§ 152, 1341,
1519, an 571. ’

y uslw earl r€z / res/du

 

Juan“Ramirez Mer|in
S‘lgnature of Debtorl

Signature of Debtor 2

Execllted on December 6, 2018
Mlvl/ DD / YYYY

Executed on

 

 

ll)llVl/DD/'YYYY

 

official I_ng`sgi 18-52701 Doc#vg,um§yleéqgc;l!?E{rq|]r£g`§la|s§m§roegéntgé@;/lé _13:53:13‘ Page 6 of SQpHQES

 

 

Debtori Juan Ramirez i\i|erlin Case number removing

       

121'0€;'\8 E.'EBAM

 

For your attorney, if you are
represented by one

if you are not represented by
an attorney, you do hot need
to tile this page.

l, the attorney for the debtor(s} named in thisl petition, declare that l have inlermecl the debtor(s) about eligibility to proceed
under Chapter 7, 11, 12, or 13 et title ét, United Siates Cude, and have explained the reliei'available under each chapter

_ for which the person is eligible l also certify that l have delivered to the dehter(s) the notice required by 11 U.S.C. §

342(b) and, in a case in which § ?O'r'(l:r)(4)(D) applies, certify that l have no knowledge after an inquiry that the information
in the schedules ti|ed with the petition is incorrect

eight .K,Mr/#’é’€; %»;',A/; Date December 6,2018

Signature of Attorney tor Dei')tor MM / DD f YYYY

 

F'rir\ted name

 

Firm name

 

Number, Street. City. State 3 ZiP Cude

Gontact phone Emai| address

M

 

 

Bar number & State

 

0rrea£r`=eeeb118-527Ol Doc# wmamdriea!e?daiedueenreg@eeeer@eile 13:53:13 Page 7 or 39 refer

 

 

 

 

       

1306/15 E:ZEAM

Debtor t Juan Flamirez Merlin Case number rrrr<mwni

 

For you if you are filing this
bankruptcy without an
attorney

li you are represented by an
attorney, you do not need to
file this page.

The law allows you, as an individually to represent yourself in bankruptcy court, but you should understand that many
people find it extremely difficult to represent themselves successfully Because bankruptcy has long-term
financial and legal consequences you are strongly urged to hire a qualified attorney.

To be successfui, you must correctly file and handle your bankruptcy case. The rules are very technicai, and a mistake or
inaction may affect your rights. For exampfe, your case may be dismissed because you did not file a required document,
pay a fee on time, attend a meeting or hearing, or cooperate with the courtl case trustee, U.S. trustee, bankruptcy
administrator! or audit firm if your case is selected for audii. if that happens, you could lose your right to file another case,
or you may lose protections including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the court. Even if you plan to
pay a particular debt outside of your bankruptcy, you must list that debt in your schedules it you do not list a debt, the
debt may not be discharged if you do not list property or properly clairn it as exempt, you may not be able to keep the
property. The judge can also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property. falsifying records, or |ying. individual bankruptcy cases are randomly audited
to determine if debtors have been accurafe, truth¥u|, and complete Bankruptcy|raud is a serious crime; you could be
fined end imprisoned ‘

if you decide to file without an attorney, the court expects you to follow the rules as if you had hired an attorney. The court
will nottreat you differently because you are filing for yourse|f. To be successfu|, you must be familiar with the United
States Bankruptcy Gocle, the Federa| Fiules of Bankruptcy Procedure, and the local niles of the court in which your case is
filed You must also be familiar with any state exemption laws that appiy. - ‘

l Are you aware that filing for bankruptcy is a serious action with iong'terrn financial and |egai consequences?

I:l No
§ Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate or incompletel you
could be fined or imprisoned?

l:] No
m Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
m i\io
|:| yes Name of Person
Attach Bankruptcy Petitr'on Preparer’s Notr'ce, Deciarafion, and Signarure (Ot§icia| Form 119).

 

Ely signing here, | acknowledge that i understand the risks involved in filing without an attorney l have read and understood
this notice, and | am aware that filing a bankruptcy case without an attorney may cause me to lose my rights cr property if | do

notpr?per|y hand the ca,se. ,/" rif
rymer y rt-r/e,rtf€'i f //éfl%w

 

 

 

 

 

 

 

Juan Rarnirez Nierlin Signafure of Debtnr 2
Signature of Debtor 1
Date\ Decentber 6, 2018 Dat€

N|M/DD,'VYYY lV||‘vl/DD/YYYY
Contact phone _ Gontact phone
Gelf phone 4 ?-§ "'3 § Lt@“‘ir ' §%€S"Z § Cell phone
Emai| address _ ` " Email address 7 ~

 

 

 

Onicial@éi&&otlS-BZ?OJ_ DOC# \BolunEH€€lttiMM\®iualEHllmC§a?tlQWVlS 13253213 Pag€`S Of 39 page 3

a

             

tE!OEHB B:ZEAM

 

 

 

Debtor 1 Juan Ramirez Meriin .
` Fi rst Name Nliddie Nanie Last blame

Debtor_ 2

{Spouse if, filing) Flrst Name Middle l\iarne Last Name ,

 

United Stales Bankruptcy Court for fhe: NORTHEHN D|STFi|CT OF CAi_lFOFiNlA

 

Case number
rir known

 

[| Check if this is an
amended filing

l
l .
l

 

 

Official Form iOSSum

Summa of Your Assets and Liabiiities and Certain Statisticai information 12115

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
information Fill out ali of your schedules first; then complete the information on this form. lt you are filing amended schedutes after you file
your original forms, you must fill out a new Summary and check the box st the top of this page.

 

Surnmarize Your Assets

 

f. Schedule A!B: Property (Official Form lOSA/B)

ta. Copy line 55, Total real estate, from Schedu|e A/B $ 740=701-9°‘
1b. Copy line 62, Total personal property, from Scheduie AiEi ..................................................................................... $ ' 10,231_00
tc. Copy line 53, Total of all property on Schedule A.'B ............................................................................................... $ , 750,932_00

 

Summarize ‘l'our Liabiiities

 

2. Scheduie D.' Creditors lill/ho Have Clai'ms Secured by Property (Oftioial Form tOGD)

2a. Copy the total you listed in Colurnn A, Amount of claim, at the bottom of the last page of Partt of Scneduie D... $ 2451882'70
3. Scheduie E/F: Creditors Wno Have Unsecureo’ Claims (Officia| Form tGGE/F) '

3a. Copy the total claims from Part t {priority unsecured claims) from line Ge of Schea'ule E/F $ 0'09

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 61 of Scheo'uie E/F $ O_L

Your total liabilities $ 245,882.70 .

 

Summarize Your income and Expenses

4. Schedufe i.' Yourfncome (Officia| Form 106§}
Copy your combined monthly income from line 12 of Scneduie l $ 5»795-31

5. Scheo‘uie J: Your Expenses (Otticial Form 106.1)
Copy your monthly expenses from line 220 cl Schedule J $ 3324-35

`§'-§j Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
[j No. You have nothing tol report on this part of the form. Check this box and submit this form to the court with your other'schedules.

n Yes
7. What kind of debt do you have?

a

_ d
m Your debts are primarily consumer debts. Consurner debts are those “incurred by an individuai primarily for a personall famiiy, or
household purpose." tt U.S.C. § tut(B}. Fill out lines B-9g for statistical purposes 28 U.S.C. § 159.

|:| Vour debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court With your other scheduies.

Official Form 1068um Summary ol Your Assets and Liabilities and Certain Statistioal information page 1 of 2

Sonware Copyrlght (c) 1996-mite Best Case, LLC - www.bestcase.com Besi Case Eankrupicy

Case: 18-52701 DOC# 1 Filed: 12/07/18 Entered: 12/07/18 13:53:13 Page 9 of 39

           

12106/15 B:ZSANE

Debtort Juan Ftamirez Mer|in Case number (ifknown)

 

 

8. From the Sfatement of your Current Monthly lncome: Copy yourtotai current monthly income from Official Form l 5 795 31
, .

122A-1 Line 111 OFl, Form ‘i225 Line 11; OR, Form 1220-1 Line 14. $

9. Copythe following special categories of claims from Pert 4, line 6 of Scheduie E/F:

 

 

sa contests support obligations (copy tins sa.)

 

$ 0.00
9b. Ta)res and certain other debts you owe the governmentl (Copy line Bb.) $ 1100
9c. C|aims for death or personal injury while you were intoxicated (Copy line BG¢) $ 0.00
9d. Student loans. (Copy line Bf.) $ A_ 0.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as 0
priority claims. (Copy line Gg.) _ '00 ‘
9f~. Debts to pension or profit-sharing pians, and other similar debts. (Gopy line 6h.) +$ [}_00
__”_,_MJ
'_.___
eg. Totai. Add lines 9a through 9f. `$ ` O.flil)l =
Official Form tDBSum Surnmary of Your Assets and Liabi|ities and Certain Statistical information page 2 of 2
software copyright rc) measure east casey u_c v www.bsstcass.ccm ElestCaSe Elarii<runipr

Case: 18-52701 DOC# 1 Filed: 12/07/18 Entered: 12/07/18 13:53:13 Page 10 of 39

       

iE.'C|E/i S BZZEAM

   

'Dootor 1 Juan Harnirez N|eriin

 

 

First Name liriiddie Nan're i_ast Narne
Debtor 2
tSpnuse, it tiling) First Name i'viiddie Narne Last Name

United States Bankruptcy Court for ther NORTHEHN DlSTFilGT OF CAL|FOFtNiA

 

Case number El‘ Cheok it this is an

‘ ' ' amended filing

 

Ofitcial Forrn 106A/B
Scheduie A/B': Property reno

ln each category, separately list and describe items. List an asset only once. ii an asset fits in more than one category, list the asset in the category where you think
it fits best. Be as complete and accurate as possiblel lf two married people are filing together, both are equally responsible for supplying correct iniormation. lt
more space is needed, attach a separate sheet to this form. On the top of any additional psges, write your name and case number (lf known). Answer`every question.

 

Describe Each Fiesidenoe, Bui|ding, Lanct, or Other Fieal Estate ‘(ou Own or i-iave an interest in
1, Do you own or have anyiegal or equitable interest in any residence, building, iand, or similar property?

El No. eo to Pan 2.
g \'es. Where is the property?

 

 

 

 

 

 

1.1 What is the property? Ghecic oil that apply
3473 Rocky MOi.ii'\falrt Dl'lve g ging|e_famr|y home
Street addms$' if aval|ahla‘ m other descrlpn°n n Dup|ex or multi~unit building
g Condominium or cooperative
ij i\rlanufactured or mobile horne
Current value of the Current value of lite
SE.|'\ JDSG CA 95127~0000 |:| Lancl entire property? portion you own?
City Btate _ ZlP Code I:I investment property $740,701.00 $740,701.00
5 T|meshare Describe the nature of your ownership interest
n Olh@' ('such as fee simpie, tenancy by the entireties, or
Who has an interest in the propert\f? check one a life esmei' 'f known-
E Debtor1 only ` `
Santa Ciara |`_`l oobtor 2 onty
C°u"fv l:| o sr 1 o o bror 2 n
. 9 ar an B o y Cheok ii this is community property
a At least one of the debtors and another {see instructional

other information you wish to add about this ltem, SUGh 35 local
property identification number:

3 bedrooms, 2 baths, 1222 square feet

 

 
    

2. Add the dollar value of the portion you own for all of your entries front Part 1, including any entries for

pages you have attached for Part 1. Write that number here $740’701'00

 

Describe tour Vehic|es

  

Do you own, lease, or have legai or equitable interest in any vehicles, whether they are registered or not? include any vehicles you own that
someone else drives. it you lease a vehicie, also report it on Schedule G: Exeoutory Contracts and Urrexpr'red Leases.

lOffir:iai Form 106A/B Sohedu|e Ar'B: Property . page t

Sottware Copyright (c} 1996-2016 Eiest Case, E_LC - wwvv.bestcase.com Besi Case Bani<rupicy

Case: 18-52701 DOC# 1 Filed: 12/07/18 Entered: 12/07/18 13:53:13 Page 11 of 39

 

 

 

 

         

' `lZ'OEF"lEl B:ZEAM

Debior'i Juan Hamirez Merlin Case number (r`rknown) 4

 

¢3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

Ei No

§ \'es

3_1 |Vlal<e: HO|'lda Who has an interest in the property? Check one
Model: Civic EX g Debtor 1 only
Year: 1993 ij Debtcr 2 only Currertt value ol the Current value of the
Appro¥irnaie mileage 302181 l:l Debtor 1 and Debtor 2 only E“ti'e Pmi*e"l¥? P°"ti°“ V°‘-' °“'"?
Otl'ler lnformation: l:l At least one ci the debtors and another

 

l n Check ii this is community property $1,081-00 $`l ,OS'\.OD

ise- instructions)

 

Looation: 3478 Rocky Niountsin
Drive, Sart dose CA 95127

l

 

4. Watercrstt, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
t Exampies: Boats. trailers1 motors, personal watercrait, fishing vessels, snowmobiles, motorcycle accessories

m No
E| Yes

a

5 Acid the dollar value of the portion you own for ali of your entries from Part 2, including any entries to l__ ' - 1
pages you have attached for Part 2. Write that number herFl ....=> $1’08 ‘00

' Describe ‘Iour Persona| and i-Iousehoiditems

    

 

us goods and furnishings
Exampies.' i\riajor appliances iurniture, linens, china, kitchenware

El No
a Yes. Describe .....

   

 

l Furniture and Appiianoes `

 

 

 

Location: 3478 Rocky Mountain Drive, San Jcse CA 95127 $5,000-00*
tlilicrowave, cooking utensiis, silverware, tlatware, and cookware l
Location: 3478 Rocky iiiiountain Drive, San Jose CA 95127 l $150-00

 

 

 

 

7. Electronics
Examp.'es:Televisions and redios; audioJ video. stereo, and digital equipment computers, printers, scanners; music collections; electronic devices
including cell phones, cameras, media pleyers, games
l:l No

§ Yes. Describe.,...

 

\'i'wo`(Z) television sets l

 

 

 

Location: 3478 Rocky Mountain Drive, San Jose CA 95127 , _| $750-00_
Ceiiular phones
Location: 3478 Rocky i\liountain Drive, San .iose CA 95127 1 $759-09

 

 

 

B. Coiiectibies of value
Examples:Antiques and figurines; paintings, prints, cr other artwork; books, pictures, or other art objects; stamp, coin, or basebatl card collections;
other col§ections, memorabilia, coilectibles

n No

El Yes. Describe.....
Official Form 106A/B Scheduie A/B: Property page 2
Scttware Copyright (c} 1996-2016 Best Case, LLC - www.bestcaselccm Eiest Case Eianl<n.rptcy

Case: 18-52701 DOC# 1 Filed: 12/07/18 Entered: 12/07/18 13:53:13 Page 12 of 39

 

 

         

   

1206/18 E:ZSANl

Deotor 1 Juan Rarrrirez lliterlin Case number (»'rk,-mwn)

9. Equipment for sports and hobbies
Exampies:Spcrts, photographic, exercise and other hobby equipment bicycles, pool tabies, golf clubs, skis; canoes and kayaks; carpentry too|s;
musical instruments
§ No 7

l:l Yes. Eescribe .....

tD. Firearms
Exampies: Pistols, rifles, shotguns, ammunition, and related equipment
a No
l:l \'es. Describe .....

 

11. Clothes
Exampies: Everyday clothes, furs, leather coats, designer wear, shoes, accessories l
l:l No -
m Yes. Describe ..... _
clothing _ | .
Location: 3478 Ftocky N|ountain Drive, San .iose CA 95127 l $1=099-00

 

 

12. Jewe|ry
Exampies: Everyday ievrelry, costume iewelry, engagement rings, wedding rlngs, heir|oom iewe|ry, watches, gems, gold, silver
l:l No

§ Yes. Describe.....

 

Wedding rings and assorted iewelry _l
Location: 3478 Rocky Nlountain Drive, San .lose CA 95127 $1,590-00

 

13. Non-iarm animals
E)rampies.' Dogs, cats. blrds, horses

§ No
El ¥es. Desoribe.....

14. Any other personal and household items you did not already |ist, including any health aids you did not list
n No

l:l Yes. Give specific information .....

 

,_t _
t

15.- Add the dollar value ct all of your entries from Part 3, including any entries for pages you have attached ‘ -

for Part 3. Write that number here .. $9’150'00 l

' L_M_F_

Describe Vour Financiai Assets

 

'lB. Cash
Exarnples: lvloney you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
l No

m Yes ................................................................................................................

17. Deposits of money

Examples; Checking, savings, or otheriinancial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions lt you have multiple accounts with the same institution, list each.

n No
l:l Yes institution name:
Offioiai Form 106NB Schedule AiB: Property page 3

Sofrv_vare Copyright (c) 1396-2016 Eest Case¢ LLC ~ www.bestcase.com , Eiost Case Bani<ruptcy

CaS_e: 18-52701 DOC# 1 Filed: 12/07/18 Entered: 12/07/18 13253:13 Page 13 Ol.39

 

       

iE/US/il! B:EEAii/l

Debior ‘l Juan Ramireg Merlin CaSe number (i'f known)

18. Bonds, mutual funds, or publicly traded stocks
Exarnp!es: Bond funds, investment accounts with brokerage firms, money market accounts

m No .
i:l Yes .................. - institution or issuer name:

19. Non¢publicly traded stock and interests in incorporated and unincorporated businesses, inc|d'ding an interest in an LLC, partnership,
and joint venture '

ml\l{) , §

l:l Yes. Give specific information about them...................
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negoti`abie instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negofiabie instruments are those you cannot transfer to someone by signing or delivering them.

l No
l:l Yes. Give specific information about them
issuer name:

21. Retirement or pension accounts t
Exampies: interests in iRA, EFtiSA, Keogh, 401 (k}, 403(b), thrift savings accounts, or other pension or profit-sharing plans

BNo

i:l Yes. List each account separately
Type of account institution name:

2`2. Security deposits and prepayments

Your share of ali unused deposits you have made so that you may continue service cr use from a company
Exampies: Agreemenis with iandlords, prepaid rent, public utilities (electric_. gas, water), teieccmmunications companies, or others
§ No `

i:l Yes_ _____________________ institution name or individua|:

23. Annuities {A contract for a periodic payment ci money to you, either for life or for a number of ycars)
§ No

l:| Yes _____________ issuer name and description -

`24. interests in an education lFlA, in an account in a qualified AB!_E program, or under a qualified state tuition program.
26 U.S.C. §§ 530{b){1), 529A[b), and 529(1))(1}.

m No
|] Yes _____________ institution name and descriptionl Separateiy fiie the records cf any interests.tt U.S.C. § 521(0}:

25. Trusts, equitable or future interests in property(other than anything listed in line t), and rights or powers exercisable for your benefit
l No

l:l Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Exampies: internet domain names, websites, proceeds from royalties and licensing agreements

l No .
i:l ‘(es. Give specific information about them...
27. Licenses, franchises, and other general intangibies
Exampies: Bui|ding pcrmits, exclusive iicenses, cooperative association holdings, liquor licenses professional licenses
l No
|:l Yes. Give specific information about them...

 

 

28. Tax refunds owed to you
l No
l:l Yes. Give specific information about ihem, including whether you already filed the returns and the tax years.......

Officiel Form iOSA/B Schedu|e AiB: Property page 4
Software Copyright (c) 1996-2016 Bast Case, Ll_C - www.oestcase.com Best Case Elanl<ruptcy

Case: 18-52701 DOC# 1 Fiied: 12/07/18 Entered: 12/07/18 13:53:13 Page 14 of 39

                   

, larue/rs azzsrwl

Debtor i .]uan F{amirez Merlin Case number (r`ri<nown)

 

29. Family support
Exampies: Past due or lump sum alimony, spousal support, child support, maintenance divorce settlement property settlement
§ No

i:i Yes. Give specific information ......

30. Other amounts someone owes you
Exampies: Unpaid wages, disability insurance payments, disabiiity benefits sick pay, vacation pay, workers’ compensationl Sociai Security
benefits; unpaid loans you made to someone else

.No

i:i ‘¢'es. Give specific information..

31. interests iri insurance policies
Exampies: Heaitn, disability, or life insurance; health savings account (HSA); credit, homeowners cr renter's insurance

HNo

i:l Yes. Name the insurance company of each poticy and list its value.

Company name: Benefioiary: Surrender or refund
value:
32 Any interest in property that is due you from someone who has died 4

if you are the beneficiary of a iiving trust, expect proceeds from a life insurance poiicy, or are currently entitled to receive property because
someone has died.

ENo °

5 Yes. Give specific inlormation..

33. Ctaims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Exampies: Accidents, employment disputes, insurance claims, or rights to sue

§ No
i:i Yes. Describe each claim .........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
l No

i:i Yes. Describe each ciaim........_

35. Any financial assets you did not aireadylls_t
§ No
i:l Yes. Give specific inlormation..

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached t
for Part 4. Write that number here.. .\, .................. $B'UD j

Descrlbe Any Business-Ftelated Property You Own or t-lave an interest in. t_ist any real estate tn Part 1.

 

 

 

37. Do you own or have any legal or equitable interest in any business-related property‘?
§ No. Go to Part 6.

i:i Yes. Go to fine 3&.

Describe Any Farm- and Commcrcial Fishing-Related l'-‘roperty Vou Dwn or Have an interest ln.
|f you own or have an interest in tarmland, iist it in Part 1. t '

 

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
l No. co to Pan r.

ill ves. eo in line 47.

_ _E:i Describe Aii Property You Own or Have an interest in That \Iou Dld Not Llst Above

 

53. Do you have other property of any kind you did not already list?
Exampies: Season tickets, country club membership

§No

i:i Yes. Give specific information .........

Officiai Form 106A/B Scheduie AIB: F‘roperty page 5
Soltware Copyrignt (c} 1596-2016 Best Case, LLC - www.bestcase.com Besl Case Bankrupicy

Case: 18-52701 DOC# 1 Filed: 12/07/18 Entered: 12/07/18 13:53:13 Page 15 of 39

 

 

       

121061`13 E:EEAM

Deblor 1 Juan Fiamirez |Vier|in Case number (ifimown)

54. Add the dollar value of all of your entries from Part 7. Wrile that number here .................................... § $0_00

List the Tota|s of Each Parl of this Form

 

  

 

55. Part1:Toial real estate, lineZ .. ..... . $740,701.00

 

 

 

56. Part 2: Total vehicles, line 5 $1,081.00

57. Part 3: Total personal and household items, line 15 $9,150.00 ,

58. Part 4: Total financial assets, line 36 h $0.00

59. Part 5: Total business-related property, line 45 $0.00 d

BD. Part 6: Total larm- and fishing-related property, line 52 k $0.00
' 61. Part 7: Total other properly not |isted, line 54 + _ $0.00_ ~

62. Total personal propefly. Adci lines 56 through 61 $10,231.0_0_ Copy personal property total $102231.00

.

63. Total cl all property on Schedule A/B. Add line 55 + line 62 § $750,932.00
Officiai Form 106AfB Schedu|e A/B: Properiy 1 page 6
'Soitwam Copyright (c} 1996- 2016 Bsst Case, LLC- www. besicase corn o Bast Case Eiankrupicy

Case:18-52701 DOC# 1 Filed:12/O7/18 Entered:12/O7/18 13: 53: 13 Page 16 of 39

 

 

       

iElUEH 8 B:EEAM

 

Debior t Juan Flamirez Merlin

 

 

 

First Name l\.'|iddle Name i_ast Name
Debtor 2 , .
[Spouse if, ttling) Flrsi Name Nlidd|e Name Last Name

 

United States Bankruptcy Court for ther NORTHERN DlSTRlCT OF CAL|FORNlA

 

Case number t i
tirknnwn) l [] Check if this is an
41 amended filing

 

Oificial Form 1060
Schedule C: The Proper'ty You Ciaim as Exempt 12/15

Be as complete and accurate as possible lt two married people are filing together, both are equally responsible for supplying correct intormation. Uslng
the property you listed on Schedule A/B: Properiy(Ofticia| Form 1OBA/B) as your source, list the property that you claim as exempt ll more space is
needed, fill out and attach to this page as many copies of Part 2:Addi'rional Page as necessary On the top of any additional pages write your name
and case numbez (it known).

For each item of property you claim as exempt, you must specify the amount ot the exemption you claim. Une way of doing so is to state a
specific dollar amount as exempt Alternatively, you may claim the full fair market value of the property being exempted up to the amount oi_
any applicable statutory limit. Some exemptions-such as those tor health aids, rights to receive certain benefits, and taxsexempt retirement
funds-may be unlimited in dollar amount However, it you ctaim art exemption of 100% affair market value under a law that limits the
exemption to a particular dollar amount and the value ot the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount

a

 

if Identity the Property V.ou maim as Exempt

1. Wi'iich set of exemptions are you claiming? Check one only, even iferer spouse is filing with you.
§ You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b){3)
U You are claiming federal exemptions. 11 U.S.C. § 522(1:»){2)

2. For any property you list on Scheo*ule A/B that you claim as exempt, fill in the information below.

   
 
 

 

3478 Rocky Niountain Drive San 740 701_05 $10@ ogo_oo C.C.P. § 704.730
.lose, CA 95127 Santa Clara County $ ’ g ’

3 hedrooms, 2 baths, 1222 square m 100% 01 fair market value up to

feet 7 any applicable statutory limit

Line from Scheo'u!e A/B: 1.1

 

 

 

 

 

 

 

 

 

1993 HOl'lda CiViC Ex 302181 miles $1 031-30 § $1,081.09 C.C.P. § 704.010

Location: 3478 Flocky Nlountain ’

Drive, Sart dose CA 9512? n 100% of fair market value, up to

Line from Scheo'u!e A/B: 3.1 any applicable statutory limit

Furniture and Appliances 5 000_00 g 5 000_00 C.C.P. § 704.02_0

Location: 3478 Rocky Mou ntain _-_$»-’_-s _ $ '

Drive, San Jose CA 95127 |:i 100% of fair market value, up to

Line from Scheo‘ule A/B‘: 6.1 any applicable statutory timit .

Microwave, cooking utensils, $150_00 a $150_00 G.C.P. § 704.020

silvenrvare, flatware, and cookware

Location: 3478 Rocky Mou ntain 53 100% of fair market value, up to a

Drive, San Jose CA 95127 any applicable statutory limit

Line from Sohedule A/B: 6.2

TWD (2) television SeilS 750-00 750_00 C.C‘P. § 704.020

Location: 3478 Rocky lll|ountain -w_»~$_-»a m $

Drive, San dose CA 95127 g 100% ot fair market value, up to

Line from Scnedule A/B: 7.1 any applicabie statutory limit
Ofliclal Form 1060 Schedule C: The Property Vou Claim as Exempt page 1 of 2
Sotlware Copyright (c) 1996-2016 Best Cas.s, LLC - www.besicase.com Eest Case Bankrupl¢‘.¢'

CaSe: 18-52701 DOC# 1 Fi|€d: 12/07/18 Entered: 12/07/18 13253:13 Page 17 Oi 39

 

       

   

“:Z'CLGH B B:25Alll'l

center 1 Juan Ramirez Merlin case number ilrknowri)

 

 

 

 

 

Cellulal' phones $750_00 m $750_90 C.C.P. § 704.020
Location: 3478 Flocky l'lllountain _-~#_~“~- W
Drive, Sarl dose CA 95127 m 100% of fair market value, up to
Line from Schedu!e A/B: 7.2 any applicable statutory limit
CL}lDtl‘tti_hg 3478 n ky M t _ $1,{]0{].00 § $1,(]0[]_[)0 C~C.P. § 764.020
oca lon: oc oun aln w …
Drive, San Jose CA 95127‘ l:l 100% of fair market value, up to
Line from Schedule A/B: 11.1 any applicable statutory limit
7 Wedding rings and assorted jewelry $1 500_00 § $1’500_00 C.C.P. § 704.040
Location: 3478 Ftocky lillountain ’
Drive, San JOSe CA 95127 g 100% of fair market valued up to
Line from Scheo'u!e A/B: 12.1 any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $155,675?
(Subject to adjustment on 4/01!15 and every 3 years after that for cases filed on or after the date of adjustment.)

§ No
l:l Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
E |\lo
l:] Ves
v
.
Ottlciai Form 1060 Schedule C: The Property You Claim as Exempt ' page 2 ot 2
Sottware Copyright (c) 1996~2016 East Case, l.LG ~ wwvr.bestcase.com Besl Caso Eankruptcy

CaS€Z 18-52701 DOC# 1 Filed: 12/07/18 Entered: 12/07/18 13253:13 Pagé 18 Ol. 39

l

 

         

12106¢'18 B:EEAM

 
   

Juan Ftamirez Nler|in
1 Flrst Name Mlddle Name l_ast Name

Debtor 2 l
(Spouse ii. flling) Hrst Name l\rllrld|e Name Last Name ¢

-United,States Bankruptcy Court for the: NORTHERN DlSTFl|CT OF CALIFOFlNlA

 

 

~ ('rrknown) l g Check‘rfthis is an

Case number `
l amended filing

Ofticial Form 106D
Schedule.~ D: Creditors Who E-lave Ciaims Secured by Property 12115

Be as complete and accurate as possible ll two married people are filing logether, both are equally responsible far supplying correct information. lt more space is
needed, copy the Aclditional Page, fill it out, number the enlries, and attach it to this townl On the top ot any additional pages, write your name and case number (if
known).

1. Do any creditors have claims secured by your property?

l:l No. Check th`rs box and submit thls form to the court with your other schedules You have nothing else to report on this form.

§ Yesl Fi|l in all of the information below.

      

 

 

 

rt _._a , . l ,
2 1 FCl Lender Ser\rices ,
' |nc_ Describe the property that secures the claim: $245!382-70 $740»701-00 $l]-OU
Grrd“vr'$~amr 3473 away Mounrarn orrve san l
Jose, CA 95127 Santa Clara County
3 bedrooms, 2 baths, 1222 square o
feet l
' h ' h l ' ' :
P_ 0_ Box 27370 gosp[¢;tt e date you flle, t e c arm rs Crrecl< all that
Anaheim, CA 92809-0112 |:[ Comingem '
Number, erreer, crry. slate a er code [§ Un\rquqdared
\
l:l Disputecl
Who owes the debt? Chectt one. Nature of |ien. Check all that apply
m Debtor 1 only m An agreement you made (such as mortgage or secured
El oebmr 2 only '=af *°3'1)
El oebrerr and center 2 only |:l statutory lien (such as taxrren, mechantc's llert)
L_.] At least one of the debtors and another [3 Judgrnent lien from a lawsuit
l:l Check if this claim relates to a o Other (lncludlng a right to offset) need of Trust
community debt
Dale debt Was incurred 01}2005 Last 4 digits of account number 869(]

 

 
   

$245,882.70
lt this is the last page cl your form, add the dollar value totals from all pages.
Write that number here: $245,382.70

 

L' t Oth r to Be Notified for a Debt That Vou Alread Listed

 

l:] Name Addrees .
-NONE- . l On Which line in Part 1 did you enter the creditor?

Last 4 digits of account number

 

Officia] Form 106D Schedu|e D: Creditors Who Have Claims Secured by Property page 1 of 1

Sotlware Copyright (c) 1996-2016 Best Gase, LLC v www.hestcasa.ccm Elest Case Bankruptcy

Case: 18-52701 DOC# 1 Filed: 12/07/18 Entered: 12/07/18 13:53:13 Page 19 0139

 

 

 

   

“ 1210er azzsAM

 
   

Juan Flamirez ll!lerlin l
First Name Jl.tiddle Name Last Name
l

 

Debtor 2
[Spouse if. tiltrrg) First Name NLiddlc Name Last Name

 

Urtited States Bankruptcy COl.l!‘t for that NORTHEF{N D|STHICT OF CAL|FORN[A

 

Case number
rr mown>

 

|] Check if this is an
amended filing

 

Otticia| Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possib|e. Use Part 1 tor creditors with PF|IOFllTY claims and Part 2 for creditors with NDNPR|OR|TY claims. List the other party to
a_ny executory contracts or unexpired leases that could result in a cia|m. Also list executory contracts on Schedu|e A.'B: Properly (Olflcia| Form 106NB) and on
Schedu|e G: Executory Contracts and Unexpired Leases (Otflcla| Form 1066]. Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have C|aims Secured by Property. lt more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Atlach _
the Continuation Page to this page. lt you have no information to report in a Part, do not file that Part. On the top ot any additional pages, write your name and case
nu mber (if known). ,

List Al| ot ¥our Pl`-thFllTY Unsecured Claims
1. Do any creditors have priority unsecured claims against you‘.’
n No. Go to Part 2.
l:l '\’es.
':" _`, _`_ List All of Your NONPRIOR|TY Unsecured Claims
' 3. Do any creditors have nonpriority unsecured claims against you‘? - '

  

 

  

m No. You have nothing to report in this part Submit this torm to the court With your other schedules
m Yes.

'IR List Others to Be Notified About a Debt That You Already Listed

5. Use this page only il you have others to be notttied about your bankruptcy, for a debt that you already listed ln Parts 1 or z For examp!e, it a collectlon agency ls
trying to collect from you for a debt you owe to someone elsel list the original creditor |n Parts ‘l or 2, then l|st the collection agency here. Slmilarly, lf you have
more than one creditor for any ot the debts that you listed in Parts 1 or 2, list the additional creditors here. lf you do not have additional persons to be notified for
any debts in Parts1 or 2, do not fill out or submit this page.

    

Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?
.NQNE.. Line ol (Check one): Part 1 : Creditors with Priority Unsecured Claims
Pa.rt 2: Crcditors with Nonpriorlty Unsecured C|aims

Last 4 digits cl account number

 

 

Add the Amounts for Each Type of Unsecured C|aim

E. Total the amounts of certain types ot unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts lot each type
of unsecured ciaim.

   

 

 

 

 

 

6a Domestic support obligations 6a

Gb. Taxes and certain other debts you owe the government so

6<:. Clairns for death or personal injury while you were intoxicated Ec.

Gd. Other. Add all other priority unsecured claims Write that amount here. Ed.

Ge. Tota|. Add lines 6a through Sd. Se.

Bt. Student toans 5*- $ ' O.UO

eg. Obtigations arising out of a separation agreement or divorce that you o 00

did not report as priority claims 9~ $ '

6h. Debts to pension or profit-sharing plans, and other similar debts Eh. $ Q_g(]

6l. Other. Add all other nonpriority unsecured claims_ Write that amount here. Si. $ 0_(}{)

6§. Total. Add lines 61 through 6§. 6§. $ Q_QO
Oificial Form 106 EF w Schedule E/F: Creditors Who l-lave Unsecured Clairns Page 1 oft
Soltware Copyright (c} 1956¢2€)16 Bast Gass, U_C - www.bestcase.oom 52951 Elest Gase Banl<ruptcy

.Case: 18-52701 DOC# 1 Filed: 12/07/18 Entered: 12/07/18 13:53:13 Page 20 of 39

 

Debtor 1

Deotor 2
[Spcuse iii iiiirig)

l.}nited States Bankruptcy Cour't for the:

Case number
[if known)

 

Juan Ramirez Merlin

 

 

 

 

First Name

 

 

First Name

NORTHERN D|STH|CT OF CAL|FOHN|A

 

 

 

crucial Form 1066 '

Schedule G: Executory Contracts and Unexpired Leases

Be as complete and accurate as possiblel lt two married people are filing together, both are equally responsible tor supplying correct
intorrnalion. lt more Space is needed, copy the additional page, fill it out, number the entries, and attach lt to this page. On the top ot any

additional pages, write your name and case number (if known).

1.

Do you have any executory contracts or unexpired leases?

§ No. Check this box and file this form with the court with your other schedules You have nothing else to report on this iorm.
l] Yes. Fill in all of the information below even it the contacts of leases are listed on Sc.hedule A/B.'Property (Olficial Form 106 /-\/Ei).

 

tEIUSH B B:ZSAM

L___| Checl»<l if this is an
amended filing

12/15

List separately each person or company with whom you have the contract or lease. Than state what each contract or lease is for (tor

examp|e, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts

2.2

' 2.3

24

2.5

and unexpired |eases.

 

Name

 

Number

Street

 

City

Sfale

ZlF‘ Code

 

Name

 

Number

Sireet

 

Clly

State

ZlP Gode

 

Name

 

Number

Slreet

 

cary

State

ZiP Code

 

Name

 

Nomber

arrest

 

CEW

5 late

ZlP Ccde

 

Name

 

Number

Street

 

city

Otiicial _Form 1066

Sl:ate

Schedu|e G: Executory Contrscts and Unexpireci Leases
Sotiware Copyright (e) 1996-2016 E!est Casa, LLC s www.bsstcasa.com

ZlP Code

 

‘F’age 1 of 1
Eieet Case Eaniiruptcy

CaSe: 18-52701 DOC# 1 Filed: 12/07/18 Entered: 12/07/18 13253:13_' Pagé 21 0139

 

12¢'06!18 BEEAM

    

Juan Ramir`ez Mer|in
Flrst Name Middle Name l_asl Name

    
   
    

 
  
 

Debtor 1

 

Debtor 2
, (Spouse ll, tl|lng) Firsl Name Mldd|e Name Last Name

 

Unlted States Banl<ruptcy Courtlor the: NORTl-[EHN DESTRICT OF GALlFORNlA

 

Case number `
llnmswn) |'_"l Check il this is an
§ amended filing

Olficial Form 1061-l
Schedule l-l: Your Coclebtors lens

 

Codebtors are people or entities who are also liable for any debts you may have Be as complete and accurate as possible. if two married
people are filing together, both are equally responsible for supplying correct inlormalion. lt more space is needed, copythe Additional Page,
fill it out, and number the entries in the boxes on the lett. Altaoh the Additiona| Page to this page. On the top of any Additional Pages, write
your name and case number (it known). Answer every queslion.

‘f. Do you have any codebtors? (lf you are filing ajoint case, do not list either spouse as a codebtor.

l No
l:l Yes

2. Within the last 8 years, have you lived in a community property stale or lerritory'? {Community properly sta!es and territories §ncluoie
Arizona, Calilornia, |dal‘lo, Louisiana, Nevada, New Nle><loo, F'uerto Flico, Texas, Washinglon, and Wiseonsin.}

m No. Go to line 3.

a ‘Yes. chl your spouse, former spouse, or legal equivalent live With you et the tlme? ¢
m NO _ \
§ \(es.
ln which community state or territory did you live'? -NONE. . F§|| in lne name and current address of that person.

 

Name ll your spouse former spouse or legal equivalent
Nurnber, Street, City, State & Zip Code

3. ln Column 1, list all of your oodebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codeblor only if that person is a guarantor or oosigner. N|ake sure you have listed the creditor on Sohedule D (Offieial
Form 1060), Sohedule E/F (Offioial Form 106E/F), or Sohedule G (Oi'ficial Form 1066). Use Schedu|e D, Scheduie E.'F, or Schedule G to
fill out Column 2. -

 

 

 

 

 

 

 

 

13 Scl'ledule D, line
` Name l:l Schedu|e EfF, line
` l'_'l Scl':edu|e G, line
Nurnber Streel
city stare zlP code
l:`a_.z_l ‘ |3 schedule D, line
' Name El schedule E/F, line
l:l Scheclule G, line ___
Number Street §
oily slate :rJP code
Ol“llola[ Form 106|-{ Scnedu|e H: Your Codebtors Pege 1 of 1
Soltware Copyrignt (c} 1996-2016 Bast Casa, l_LC - ww.bestcase.com Elest Case Bankruplcy

Case: 18-52701 DOC# 1 Fl|ed: 12/07/18 Entered: 12/07/18 13:53:13 Page 22 of 39

 

12/951'|8 B:ZEAM

 

Debtor 1 Juan Fiarnirez Merlin

 

 

[Spouse, if fillng}

United S'tales Bankruptcy Court for lhe: NOHTHERN DlSTFllCT OF CAL|FOFlNlA

 

Gase number Checi< il this is:

 

Deblor 2 ` l

 

l"kn°“""'l l:l An amended filing
l [l A supplement showing postpetition chapter -
_ t3 income as of the following date:
Offlolal Form 106| am
Schedu|e l: Your income r rare

 

Be as complete and accurate as possible lf two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for

supplyrng correct intormalion. lf you are married and not filing iointly, and your spouse is living with you, include information about your

spouse. if you are separated and your spouse is not filing with you, do not include information about your spouse if more space is needed

attach a separate sheet to this form. 011 the top of any additional pages, write your name and case number (if known). Answer every question.
. \

 

` Descrihe Employment

1. Fill in your employment

 

 

information. p ., p up ,
ruprprupurprurup “ddddd - E'"dddd
informationpabout :dgitiona| m Nm employed m Not employed
employers' _ Occupation Ser\rer

include part-time, seasona|, or

pelt-employed work. Employer'$ name Fughts Restaurant Los Gatos

 

Occupation may include student EmPl°Vér'S address

165 Los Gatcs Sa Fi
or homemaker,.if it applies. ratoga ead

Los Gatos, CA 95030

 

How long employed there? _3 years
*See Attachment for Additional Employment information

 

.§; Give Details About Monthly income

Estimate monthly income as ot the date you file this form. if you have nothing to report for any iine, write $G in the space include your non-filing
spouse unless you are separatedl

if you or your non- filing spouse have marathon one employer combine the information lor ali employers for that person on the lines below. if you need
more space attach a separate sheet to this form.

 

List monthly gross wages, salary, and commissions {betore ali payroll

 

 

 

 

 

 

 

 

2- deductions). ll not paid monthly, calculate what the monthly wage would be. 2- $ 2327-87 $ NU'\

3. Estimate and list monthly overtime pay. 3- +$ 0.00 +$ Nr'A

4. Galculate gross income Add line 2 + line 3. 4. $ 2,327.87 $ N/A

Officlal Form 1061 Scl\edule I: Your Incomc - page 1

Case: 18-52701 DOC# 1 Fl|ed: 12/07/18 Entered: 12/07/18 13:53:13 Page 23 of 39

 

Debtori Juan Ramirez I\ilerlin Case number nrkrrowni

C°Pv line 4 here ,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,, 41
5. List ali payroll deductions: _
5a Tax, Medicare, and Social Security deductions 5a. $ 132_56 95 N,’A
5b. Nlandatory contributions for retirement plans Sb. $ 0.00 $ N/A
50. Voluntary contributions for retirement plans 5c. $ 0_00 $ N/A
Sci. Required repayments ot retirement fund loans So. $ 0_00 $ N,'A
Se. insurance 59. $ 0.00 $ N]A
Ef. Domestic support obligations 51 $ 0,00 $ N/A
5g. Union dues 59- $ 0.01] $ N/A
5h. Other deductions. Specify: 5hr+ $ D.OU + $ N/A
Add the payroll deductions Add lines 5a+5b+5c+5d+59+5t+59+5h. 6. $ 132.56 $ N)‘A
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 2,195.31 $ N!A
List all other income regulariy received:
8a. Net income from rentai property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
reoeipts, ordinary and necessary business expensesl and the total
monthly net income 8&- $ 0.00 $ NlA
Sb_ lnterest and dividends Bb. $ 0.00 $ N/A
Sc. Famiiy support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support, child support, maintenance divorce
settlement1 and property setliement. Sc. $ 0_00 $ NJA
Bd. Unemployrnent compensation Bd. $ 0.00 $ N/A
Be. Social Security 3€‘- $ 0.00 $ N/A
Bf. Other government assistance that you regularly receive ,
include cash assistance and the value (if Known) of any non»cash assistance
that you receive, such as food stamps (benefits under the Supplementai
Nutrition Assistance Program) cr housing subsidies .
Specify: Sf. $ 0.00 $ n NIA
BQ. Pension or retirement income 89- $ 0.00 $\ Nr'A
Net liiionthiy income from Server
Bh. Other monthly income. Specity: job at Jack Hg|ders Sh.+ $ 2,000.00 + $ N/A
Net Monthly lncome from Server job at Southern Kitchen Coife $ 1,600.00 $ NiA
9. Add all other incomeu Add lines Sa+Bb+Sc+Sd+Be+Bf+Bg+Bh. 9. 35 3,600_00 $ N/A
10. Cafculate monthly income. Add line 7 + line 9. 10. $ 5,795.31 +§ $ N/A = $ 5,795.31
Add the entries ln line 10 for Debtor t and Debtor 2 or non-filing spouse §
i i. State all other regular contributions to the expenses that you List in Sohedul'e J.
include contributions from an unmarried partner, members of your househoid, your dependents your roommates, and
other friends or relatives .
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Soheduie J.
Speoify: ll- +$ O.DO
12. Add the amount in the last column of line 10 to the amount in tine 11. The result is the combined monthly income.
Write that amount on the Summary of Schedufes and Stat:'stical Summary of Certain l_r`ab.iiities and Fle|ated Data, if it
added dm§r:dpd_-=dt
` Combined
monthly income
13. Do you expect an increase or decrease within the year after you tile this form? ‘
§ No.
l] Ves. E)<piain: l .
l
Oft`lciai Form 1061 St:hedule I: Your Income page 2

 

12108!1 E B'ZSAM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case: 18-52701 DOC# 1 Filed: 12/07/18 Entered: 12/07/18 13:53:13 Page 24 of 39

centum Juan Ramirez Nlerlin

TZFUEH B S:ESAM

Case number (:fknawn}

 

Official Form B 6|
Attachment for Addiiional Employment Eniormation

 

 

 

 

Debtor

Gccupat`ion Sel‘Vet’

Name of Employer Southern Kitchen Coffee Shop
How long employed 3 years

 

Address of Employer

27 E. Main Street
Los Gatos, GA 95030

 

 

 

 

 

 

 

 

Debtor
Occupation Server
Name of Employer Jack Ho|ders Restaurant and Bar
How long employed 3 years
Address of Employer 3153 Nleridian Avenue
Suite 20

San Jose, CA 95124

 

 

Off‘icial Form 1061

Sc:hedule I: Your Incolne page 3

l Case: 18-52701 DOC# 1 Filed: 12/07/18 Entered: 12/07/18 13:53:13 Page 25 of 39

 

     

121'06/1 8 3125AM

 

 

 

rae-mm Juan Ramirez Mer|in ' check ir ms is;

_ [i An amended filing
Debtor 2 fl A supplement showing postpetition chapter
(Spouse, if fillng) 13 expenses as of the following date:

§ united States sankruptoy Counfor the: NORTHERN DlSTFthT OF CALtFOFtNlA 'Mtvl/ DD f YYYY

 

Case number
(lt known)

 

 

Otficial Form 106J _
Schedule J: Your Expenses ' ` ms

Be as complete and accurate as possib|e. lt two married people are filing together, both are equally responsible |or supplying correct
information. lt more space is needed, attach another sheet to this torm. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

 

Describe ¥our Housenold

 

 

ls this a joint case?

l No. Go to line 2.
l;l Yes. Does Debtor 2 live in a separate household?

l:l No
l:l Yes. Deoior 2 must tile Oilicial Form 106J-2, Expenses for Separate Househo.ld of Debtor 2.

2. Do you have~dependents? [| N@

Do not list Debtor 1 g Yes Fill out this inrormatlonfor Dependenfs relationship to Dependent’s Does dependent
and ngtgr 2, ' each dependeni.............. Debtor l or Debtor 2 age live with you‘7

 

Do not state the
dependents names. Daughter 15 years § Yeg

l:l No

Son 16 years § yes
l:l i\io

Mother 75 years § yes
|:l No

. l:| Yes

 

 

 

3. Do your expenses include § NO
expenses of people other than g 7 _
yourself and your dependents? YES

  

__ _ " Estimate Your Ongoing l\iionthly Expenaes

Estimate your expenses as cl your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as ot a date after the bankruptcy is filed. lt this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid tor with non-cash government assistance if you know
the value of such assistance and have included it on Schedule l: Your income
(Official Form 106|.)

 

4. The rental or home ownership expenses for your residencel include first mortgage 7 34
payments and any rent §orthe ground or lot. 4- $ _jiqiw

lt not included in line 4:

4a. Real estate taxes 4a- $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. $ m 0.0t]
4c. Home maintenancel repair, and upkeep expenses 46- $ D.UD
4d. l-lomeowner’s association or condominium dues ‘ 4d. $ 0_0[}
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00
Otticia] Form 106.1 3chedule J: Your Expenses page l

CaSe: 18-52701 DOC# 1 Filed: 12/07/18 Entered: 12/07/18 13253:13\ Pagé 26 Of 39

Otticial Form 106J

CaS€Z 18-52701 DOC# l

l:l Yes.

 

 

 

 

 

 

 

 

rape/re seem `

 

 

 

 

 

 

 

Debtor 'l Juan F{amirez l\l‘larlin Case number (ttl<nown) '
B. 'Utilities:
6a. Electricity. heat. natural gas Ba. § 100.00
Gb. Water, sewer, garbage collection 6b- $ ` 100.00
Bc. Telephone, cell phone, lnternet, satellite, and cable services 60. $ ` 250. 00
6d. Other. Specityi 6d. $ (}_ 00
7, Food and housekeeping supplies 7. $ 500. 00
8. Childcare and children’s education costs B. $ 0.00
9. C|oihing, |aundry, and dry cleaning 9. $ 110.00
10. Personal care products and services 10. $ 100.0{]
‘l 1. Medica| and dental expenses 11- $ 50.00
12. Trans ortation. include as, maintenance bus or train iare.
Do no‘zj include car paymegnts. 12' $ 300'00
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 100.00
14. Charitab|e contributions and religious donations 141 $ 40.00
15. lnsurance
Do not inciude insurance deducted from your pay or included rn lines 4 or 20.
15a Life insurance 15a $ 100.00
iSb. Health insurance 15b- $ 0.00
151:. Vehicle insurance 150. $ 100.00
15cl. Other insurance Specify: iSd. iii 0.00
` 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 16. § "____ 0.00
17. |nstaf!ment or lease payments:
17a Car payments for Vehicle 1 t?a. $ 0.00
17b. Car payments torVehicle 2 t?b- $ __ 0.00
170 Other. Specify: 170- $ 0.00
17d Otner. Speciiy: i7d. $ m_______“__m O.DG
18. _Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Sohedule! Your income (Official Form 1061).13- 9€ 0-00
19. Other payments you make to support others who do not live with you. $ 0.00
Specify: 19. .
20. Other real property expenses not included' m lines 4 or 5 of this form or on Schedule 1': ¥our lncome.
20a Mortgeges on other property 20a. $ _ 0.00
20b. Fteal estate taxes 20b- $ 0.{3!}m
?.Oc. Property, homeowner‘s, or renter’s insurance 200. $ 0._{;0
2011 Maintenance, repair, and upkeep expenses 20d. $ 0.00
20e. Homeowner’s association or condominium dues 20e. $ 0,00
21. Other: Specify: 21. +$ 0.00
22. Calculate your monthly expenses
22a Add lines 4 through 21. $ 3!924.34
22b. Copy line 22 {rnonthly expenses for Deotor 2}, if any, from Otfictal Form 106J-2 55
22c. Add line 22a and 22b. The result is your monthly expenses $ 3,924.34_ g
*___# 1
23. Ca|cu|ate your monthly net income. n
23a Copy !ine 12 (your combined monthly r'ncome) from Schedu|e l. 23a $ 5:795.31
23b. Copy your monthly expenses from line 22c above 23o. -$ 3 924,34
23c. Subtract our monthl ex enses from our montn| income
The result is your mozuhl:: net incomey y 23c' $ 1’870'97
24. Do you expect an increase or decrease' ln your expenses within the year after you file this form?

For exemp|e, do you expect to finish paying ior your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage'?
§ No.
l Explain nere: .

Schedu|e J: Your Expenses

page 2

Filed: 12/07/18 Entered: 12/07/18 13253213 Page 27 Of 39

 

121'061‘1 B SjESAM

 
   

    
     

Debtnr 1 Juan Fiamirez Merlin
Firs| Name

 
   
 
  

Middle Name Last Name
Debtor 2

l (Spouse itt tiling) Firsl Name Middie Name Last Name

 

United Staies Bartkruptcy Coui‘t for the: NORTHEFIN DiSTFi|C`|' OF GAL| FORNiA

 

Case number
rn known)

 

[`_'] Check if this is an
§ amended filing

Otticial Form 106Dec -
Deciaration About an individual Debtor's Scheduies ` ana

if two married people are filing together, both are equally responsible for supplying correct information

You must tile this form whenever you tile bankruptcy schedules or amended schedules. liliaking a faise statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250, 000, or imprisonment for up to 20
years, or both. 18 U. S. C. §§ 152,1341 1519, and 3571.

 

 

Did you pay or agree to pay someone who is NDT an attorney to help you fill out bankruptcy forms?
l No

ij Yes. Name of person Attach Bankruptcy Petition Prepareris Notr`ce,
Deciaration, and ngnature (Oh‘icta| Form 119)

Under penalty of periury, l declare that l have read the summary and schedules filed with this declaration and
that they are true and correct.

 

 

 

 

X rj:/cr,r/i eli/1 rif/7 1 a §§ X _
Juan Rarni`rez Meriin Srgnature of Debtor 2
Signature ct Debtor 1 '
_ Daie December 6, 2018 Date
{
Official Form tOGDec Deciaration About an individual Debtor's Schedules

Sottware Copyrignt {c) 1996-2016 Best Casel LLC - www.besicase.oom Ees! Case Bankruptcy

Case: 18-52701 DOC# 1 Filed: 12/07/18 Entered: 12/07/18 13:53:13 Page 28 0139

12.'{]€1'15 BBEEAM

     

duan Ramirez Meriin
First Name Nliddle Name test Name

l
Deotor 2 ,

1 [Spouse il. flling) First Name Middle Na.me Last Name

   

United Stales Bankl'uplicy Courl for lhe: NORTHERN D|STR|CT OF CAL|FORN]A

 

Case number
(if known)
l

 

ft Gheck if this is an
amended filing

Offlcial Form 107
Statement of Financia! At'lairs for Individuais Filing for Bankruptcy 12115
Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct

information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, Write your name and case
number (if known). Answer every questionl

 

=¢;a Give Detai|s About Your iutarita| Status and Where You Lived Before

1. What is your current marital status?

g Married
ll Not married

2. During the last 3 years, have you lived anywhere other than where you live now'?

BNO

1 l:l Yes. List all ot the places you lived in the last 3 years. Do not include Where you live noW. »

 

'3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, Californla, ldaho, Louisiana, Nevada, New lviexico, Puerto Fiico. 'l'exas, Washlngton and Wlsconsin.)

m No
§ Yes. lVlal<e sure you fill out Schedule H.' Your Coo‘ebtors (Ott'rcial Form 106H).

Explain the Sources of Your income

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businessesl including part-time activities
if you are filing a joint case and you have income that you receive together, list it only once under Debtor1.

l:l No
l Yes. 1=111 in the denise

 

 

From Januaryt of current year until § Wages, Commis$ion$’ $59,543.72 |:`l Wages, commissions
the date you fl|ed for bankruptcy: bonusesl tips bonuses, tips
|j Operating a business l:| Operating a business ,
|
Oi'iiciai Form 107 Statement ot Financial Afiairs lor individuals Fiting for Bankruptcy page 1

Soltware Copyright (C) 1996-2016 Eest Case, LLC ~ www.bestcase.com Best Case Bankruptcy

Case: 18-52701 DOC# 1 Filed: 12/07/18 Entered: 12/07/18 13:53:13 Page 29 of 39

 

   

121031'18 B:ZSAM

s

. Debtor1 Juan F{amirez Meriin Case number_uri<nawn)

 

_l_

    

 

For last calendar year: m Wa es oommissions $69,543.72 l:l Wages, commissions,
(Jal'lt.lat‘y 1 to Deoember 31, 2017) bonusegsl tips ! bonuses, tips

l:l Operatlng a business l:l Operating a business

For the calendar year before that: m Wage$! Commissions’ $42,594_00 |:] Wages! gommissi¢;,n$!
_(January 1 to December 31, 2016 ) bonuses! tips bonuses, tips

m Operating a business m OPEi’Slinii 3 business

 

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable. Exampies of other income are alimony; chiid support; Social Security,
unemployment, and other public beneiit payments; pensions; rental income: interest; dividends; money collected from lawsuiis; royalties; and
gambling and lottery wlnnings. ii you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

. List each source and the gross income from each source separately Do not include income that you listed in line 4. -

E‘ No
El Yes. Fill inthe details.

n

 

 

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

l:l No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consuiner debts are defined in 11 U.S.C. § 101 (8) as “iricurred by an
individual primarily for a personal, fami|y, or household purpose."

During the 90 days before you filed for bankruptcy, did you pay any creditor a total oi $6,225* or more'?

l:l No. Go to line 7.

l:l Yes List below each creditorto whom you paid atotai of $6,225* or more in one or more payments and the total amount you
paid that creditor. Do not include payments for domestic support obligations such as child support and alimony. A|so, do
not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 41'01/16 and every 3 years after that for cases filed on or after the date of adjustment

g Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more'?

m No. Gio to line 7.

m Yes List below each creditor to Whom you paid a total of $SUO or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations such as child support and aiimony. Aiso, do not include payments to
an attorney for this bankruptcy case.

 

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives ot any general partners; partnerships of which you are a general partner;
corporations of Which you are an officerl director1 person in control, or owner 01 20% or more of their voting securities; and any managing agent,
including one for a business you operate as a sole proprietor. 11 i.J.S.C. § 101. include payments for domestic support obligations such as child
support and alimony.

l No
l:l Yes. tjst all payments to an insider

 

Otficial Form 1137 Statement ot Firtanciai Atfeirs for individuals Filing for Bankruptcy page 2

Scflware Cooyright (c) 1996-2016 Elost Case, LLC ~ wvw/.bestcase.com Best Case Elankrupicy

_ Case: 18-52701 DOC# 1 Filed: 12/07/18 Entered: 12/07/18 13:53:13 Page 30 0139

 

 

   

i?r'UBfiB E:Z§Alli`i

Debtor 1 Juarr Ftamirez Nlel'iin Case number unmwni

 

B. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?
include payments on debts guaranteed or assigned by an insider.

l No
i:i Yes, List ali payments to an insider

 

. identify Legal Actions, Repossessions, and Foreciosures

9. Within 1 year before you filed for bankruptcy were you a party' rn any iawsuit, court action, or administrative proceeding'?
List ali such matters including personal injury cases small claims actions divorces, collection suits, paternity actions support or custody
modifications and contract disputes

m No
l:l Yes. Fill in the detai|s.

 

 

 

 

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or |evied?
Check all that apply and tiil in the details beiow.

§ No
l:l Yes. Fill in the information beiow.

 

1 1. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt'i‘

BNo

ill Yes. Fii| in the detaiis.

 

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors,a
court-appointed receiver, a custodian, or another officiai?

§ No '
ij Yes

List Certain Gifts and Contributions

 

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $EG(] per person?
a No
iZi Yes. Fill in the details for each gin

 

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total va!ue of more than $600 to any charity
n No

l:l Yes. Fi|i in the details for each gift or contributionl

 

 

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other

Oflioiai Form 107 . Statement of Financial Attairs for lndividuals Fi!ing for Bankruptcy _ page 3

software copyright ici 1996-2016 asst casey u_c - www.besrcass.com east case sankmprcy

CaSe: 18-52701 DOC# 1 Filed: 12/07/18 Entered: 12/07/18 13253213‘ Page 31 Of 39

 

     

‘.EI'UEHB B:E.EAM

 

DEthf 1 Juan Ftamirez Merlln Case number rirrmnwn) _
disaster, or gambling? ,
m ND 7 l

l:| Yes. Fiii in the detaiis.

 

__ t.ist Certain Payments or Transters

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?
include any attorneys, bankruptcy petition preparers, cr credit counseling agencies for services required in your bankruptcy

n No
l"_'l Yes. Fill in the detaiis.

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property.to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

§ i\io
l;l` ¥es. Fill in the details

 

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred` m the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property) Dc not
include gifts and transfers that you have already listed on this statement

m No
i:i Yes. Fi|i in the details

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device ot which you are a
beneficial'y? (These are often called assefrprorection devices.)

m No
ft Yes. Fiit inthe detai|s.

 

 

` :-:. List of Certain Financiai Accounts, lnstruments, Safe Deposit Boxes, and Storage Units

20. Wiihin 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
sold, moved, or transferred‘? _
include ohecking, savings, money market, or other financial accounts; certificates of deposit; shares m banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions. .

g No
El ‘{es.Fiiiin the details t \

 

Orficiai Form 107 Statement of Financiai Affairs tor individuals Fi[ing for Bankruptcy page 4
Sutiware Copyright (c) 1996-2016 Best Gase, Lt.C - www.bestcase.com ' Best Case Bankruptcy

Case: 18-52701 DOC# 1 Filed: 12/07/18 Entered: 12/07/18 13:53:13 Page 32 of 39

         

121061'1 3 BZESAM

Debtor 1 Juan Ramirez Nier|in Case number utmost

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?

s No
I:l Yes. Fill in the detaits.

 

2`2. Have you stored property in a storage unit or place other than your horne within t year before you filed for bankruptcy

w No
l:l Yes. Fill in the detai|s.

   
 

`§ identity Property You Ho|d or Controi for Someone Eise

' |
23. Do you hold or control any property that someone else owns? include any property you borrowed irom, are storing tor, or hold in trust
for someone.

g No
l:l \‘es. Fill in the details.

 

f_i'»_§a"rt:"=l`b::_. Give Detai|s About Environmental information

For the purpose of Part 10, the foiiowing definitions apply:

§ Enw‘ronmentai few means any federal, state, or local statute or regulation concerning poilution, contamination, releases of hazardous or
toxic substances, wastes, or material into the air, iand, soii, surface water, groundwater, or other medium, including Statutes or
regulations controlling the cleanup of these substances, wastes, or maieriai.

Sr‘te means any |ocation, facility, or property as defined under any environmental iaw, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous materiat, poi|utant, contaminant, or similar term.

Report ali notices, reieases, and proceedings that you know about, regardless of when they occurred

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental iaw?

§ No a
[] ¥es. Fill in the details.

 

25. i-|eve you notified any governmental unit of any release of hazardous materiai?

§ No
l:l Yes. Fill in the detai|s.

 

Otficiai Form 107 Statement of Financiai Affairs for lndividuats Filing for Bankruptcy page 5

Software Copyright (c} 1395»2016 Best Case, LLG n www.oestcass.oom Best Case Elankrupicy

Case: 18-52701 DOC# 1 Filed: 12/07/18 Entered: 12/07/18 13:53:13 Page 33 of 39

   

1206/ill BZZSAM

Debtor l Juan Flamirez Nler|in Case number comm

26. l'lave you been a party in any judicial or administrative proceeding under any environmental law? include settlements a_nd orders.

l No
El res Fillinthe details '

 

    

 

 

 

 

 

-_"f Give Details About Your Business or Connectlons to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

l:l A sole proprietor or sell-employed in a trade, profession, or other activity, either full-time or part-time
l:l A member of a limited liability company (LLC) or limited liability partnership (LLP)
l:l A partner in a partnership
l:l An olficer, director, or managing executive of a corporation
El An owner ot at least 5% of the voting or equity securities of a corporation
m No. None of the above applies. Go to Part 12.
E.l ‘{es. Check all that apply above and fill in the details below for each business

    

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
institutionsl creditors, or other parties

§ No "
n Yes. Fill in the details b‘elow.

 

 

.jjaarr`_§f`i_z:; si ~ n Below

l have read the answers on this Statement of Financial Affairs and any attachments and l dectare under penalty ot perjury that the answers
are true and correct l understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

{/£:rtr¢ u/Z;?w»»r 1{1’:€'!, //‘/é)z/;r:;

Juan Ramirez l\.llerlin Signature of Debtor 2
Signature of Debtor t

Date December 6, 2013 t Date

 

 

Did you attach additional pages to Your Sfateme.nt of Financia} Affairs for lndividuais Filr‘ng for Eankruprcy (Official Form 107)?
§ No

l:l \’es
Did you pay or agree to pay someone who is not an attorney to help you li|l out bankruptcy torms?
B No
l:l Yes. Name of Person . Attach the Bankruptcy Petr'tion Preparer's Not."ce, Deciaratr’on, and Sr'gnature (Official Form 119).

d

d

Ofticia| Form 107 Statement of Financial Altairs for individuals Filing for Eankruptcy page 6
Sutlware Copyright (c} 1996-2016 Best Caee, 1_LC - wmr.beszcase.oom Eest Case Banl<ruplcy

Case: 18-52701 DOC# 1 Filed: 12/07/18 Entered: 12/07/18 13:53:13 Page 34 of 39

 

   

     

'i 2106/13 B:ESAM

Debtor 1 Juart Flamirez Merlin Case number removing

    

lDebtor1 Juan Ramirez Merlin

 

 

First Name Middie Name Last Name
Debtor 2
(Spouse it, ill ing} Flrst Name Mlddle Name Last Name '

United States Bankruptcy Court for the: NORTHERN DlSTRIGT OF GAL|FORN|A

l
§ Case number
§ rif knom)

 

l`_'| 'Check if this is an
amended filing

 

FOFt|Vl 101. VOLuNTAR¥ PETlTiON ATTACHMENT
Ftequest for a 30-clav temporary waiver of the requirement to file a certificate of completion

of credit counseling

l certify that l asked for credit counseling services from an approved agency, but was unable to obtain those services during the 7 days alter l
made my request, and exigent circumstances merit a 130-day temporary waiver of the requirementl

Exp|anation of efforts Debtor 1 made to obtain the briefing, why Det)tor 1 was unable to obtain it before Debtor t filed for bankruptcy, and what
exigent circumstances required Debtort to file this case:

lmpending foreclosure

 

0“‘€*31€%1’§(1,~‘?*18-52701 DOC#‘T'““Fir§di“t'E'/prft'e'“a‘€nieréb?at'?rdrrle 13:53:13 Page 35 or adageg

Notice Required by 11 U.S.C. § 342(b) for
individuals Filing for Bankruptcy (Form 2010)

 

This notice is for you if:

Vou are an individual filing for bankruptcy,
and

Your debts are primarily consumer debts.
Consumer debts are defined in t 1 U.S.C.

§ 101 (8) as "incurred by an individual
primarily for a personai, family, or

household purpose."

 

tEIUBli 8 B:E$AM

 

Chapter 7: _ Liquidation

 

 

 

The types of bankruptcy that are available to
individuals `

individuals who meet the gualifications may file under
one of four different chapters of Bani<ruptcy Code:

Ghapter 7 - Liquidation
Chapter 11 - Fteorganization

Chapter 12 - Voiuntary repayment plan
for family farmers or
fishermen

Chapter 13 - \foluntary repayment plan
for individuals with regular
income

You should have an attorney review your
decision to fite for bankruptcy and the choice of
chapter.

Notice Ftequired by 11 U,S.C. § 342(]0) for individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c} 1395-2016 Best Casn, Li.C - www.besicas@.wm

$245 filing fee
$75 administrative fee
+ $15 trustee surcharge

$335 total fee

Chapter 7 is for individuals who have financial
difficulty preventing them from paying their debts
and Who are willing to allow their nonexempt
property to be used to pay their creditorsl The
primary purpose of filing under chapter 7 is to have
your debts discharged The bankruptcy discharge
relieves you after bankruptcy from having to pay
many of your pre-bankruptcy debts. Exceptions exist
for particular debts, and liens on property may still
be enforced after dischargel For example, a creditor
may have the right to foreclose a horne mortgage or.
repossess an automobi!e.

However, if the court finds that you have committed
certain hinds of improper conduct described in the
Bankruptcy Code, the court may deny your ~
discharge _

You should knowthat even if you file chapter 7 and
you receive a discharge some debts are not
discharged under the law. Therefore, you may still
be responsible to pay:

most taxes;

most student ioans;

domestic support and property settlement
obligations;

page 1

E|est Case Bankrupicy

Case: 18-52701 Doc# 1 Filed: 12/07/18 Entered: 12/07/18 13:53:13 Page 36`0f 39

 

 

most fines, penalties, iorieitures, and criminal
restitution obligations; and

certain debts that are not iisted in your bankruptcy
papers.

You may also be required to pay debts arising from:
fraud or theft;

fraud or defalcation while acting in breach of
fiduciary capacity;

intentional injuries that you inilicted; and

death or personal injury caused by operating a
motor vehicie, vessei, or aircraft while intoxicated
from alcohol or drugs.

if your debts are primarily consumer debts, the court
can dismiss your chapter 7 case if it finds that you have
enough income to repay creditors a certain amount
You must file Chapter 7 Statement of Your Current
ii./fom`i’rifiif income (Officia| Form 122`.A--i) if you are an
individual filing for bankruptcy under chapter 7. This
form will determine your current monthly income and
compare whether your income is more than the median
income that applies in your state.

if your income is not above the median for your state,
you will not have to complete the other chapter 7 form1
the Chapter 7 Means Tesr Caicuiation (Officiai Form
122A-2}. ,

if your income is"above the median for your state, you
must file a second form _the Chapter 7 Means Tesr
Caicuiafion (Official Form 122A»~2}. The calculations on
the torm_ sometimes called the Means Test_deduct
from your income living expenses and payments on
certain debts to determine any amount available to pay
unsecured creditors if

Notice Required by 11 U.S.C. § 342(b) for individuals Filirig for Bankruptcy (Form 2010)

50ttware Copyright (c) 1996-2016 Elest Case, LLC ~ www.bcstcase.oom

   

12.'661'18 B ZZEAM

your income is more than the median income for your
state of residence and family size, depending on the
results ot the Means Test, the U.S. trustee, bankruptcy
administrator, or creditors can file a motion to dismiss
your case under § 707(b) of the Bankruptcy Code. lf a
motion is filed, the court will decide if your case should
be dismissed To avoid dismissal, you may choose to
proceed under another chapter of the Bankruptcy
Code. -

lt you are an individual filing for chapter 7 bankruptcy,
the trustee may sell your property to pay your debts,
subject to your right to exempt the property or a portion
ot the proceeds from the sale of the property. The
property, and the proceeds from property that your
bankruptcy trustee sells or liquidates that you are
entitled to, is caiied exemptproperty. Exemptions may
enable you to keep your home, a car, clothing and
household items or to receive some of'the proceeds if
the property is sold. '

Exernptions are not automatic To exempt property, you
must list itoh Scneduie C.' The Fropeny You Ci'ar`m as
EXernpt(Oificia| Form 1060}. if you do not list the
property, the trustee may sell it and pay all of the
proceeds to your creditors

 

Chapter 11: Fleorganization

 

$1,167 filing fee

+ $550 administrative fee
$1,717 total fee
Chapter 11 is often used for reorganizing a business, -

but is also avaiiabie to individuals The provisions of
chapter 11 are too complicated to summarize brief|y.

page 2

Eiest Cass Bankruptcy

Case: 18-52701 Doc# 1 Filed: 12/07/18 Entered: 12/07/18 13:53:13 Page 37 of 39

 

Because bankruptcy can have serious long-term financial and iegai consequences including loss of
your property, you should hire an attorney and carefully consider all of your options before you file. Only
an attorney can give you legal advice about what can happen as a result of filing for bankruptcy and
what your options are. ll you do file for bankruptcy, an attorney can help you fill out the forms properly
and protect you, your fami|y, your horne, and your possessions

Although the law aliows you to represent yourself in bankruptcy court, you should understand that many
people find it difficult to represent themselves successfully The rules are technical, and a mistake or
inaction may harm you. if you file without an attorney, you are stifl responsible for knowing and

following all of the legal requirements

you should not file for bankruptcy it you are not eligible to file or if yoi.i do not intend to file the

necessary documents

Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. illiaking a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341, 151 9, and 357'¥.

 

 

'iZ/UB¢'|E BZEEAM

 

 

 

Chapter12: Repayment plan for family
farmers or fishermen

 

$200 filing fee
+ $75 administrative fee
$275 total fee

Sirnilar to chapter 13, chapter 12 permits family farmers
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid. .

 

Chapter 13: Flepayment plan for
individuais with regular
income

 

$235 filing fee
+ $75 administrative fee
$310 total fee

Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in

installments over a period of time and to discharge some

debts that are not paid. You are eligible for chapter 13
only if your debts are not more than certain dollar
amounts set forth in 11 U.S,C. § 109.

Notice Required by 11 U.S.C. § 342(b) for lndividuals Filing for Bankruptcy (Form 2010)

Soitware Gopyright (c) 1996-2016 Best Case, LLC - www.bestcase.oorn

Under chapter 13, you must file with the court a plan to
repay your creditors all or part of the money that you
owe them, usually using your future earnings if the
court approves your plan, the court will allow you to
repay your debts, as adjusted by the plan, within 3
years or 5 years, depending on your income and other
factorsl

After you make all the payments under your pian,
many of your debts are discharged Thedebts that are

not discharged and that you may still be responsible to
pay include:

domestic support obligations,
most student loans,
certain taxes,

debts for fraud or theft,

debts for fraud or defalcation while acting in a
fiduciary capacity,

most criminal fines and restitution obligations,

certain debts that are not listed in your
bankruptcy papers,

certain debts for acts that caused death or
personal injury, and

certain long-term secured debts.

page 3

Elest Case Bankruptcy

Case: 18-52701 Doc# 1 Filed: 12/07/18 Entered: 12/07/13 13:53:13 Page 38 of 39

 

 

Bankruptcy crimes have serious consequences

lt you knowingly and fraudulently conceal assets
or make a ta|se oath or statement under penalty of
perjury-either orally or in writing-in connection
with a bankruptcy case, you may be lined,
imprisoned, or both.

Ail information you supply in connection With a
bankruptcy case is subject to examination by the
Attorney General acting through the Office of the
U.S. Trustee, the Office of the U.S. Attorney, and
other offices and employees of the U.S.
Department of Justice.

Make sure the court has your mailing address

The bankruptcy court sends notices to the mailing
address you listen l/olunrary Petitlon for individuals
Fr'ir'ng for Bankruptcy (Official Form 101 ). To ensure
that you receive information about your case,
Bankruptcy Flu|e 4002 requires that you notify the court
of any changes in your address

 

Notice Required by 11 U.S,C. § 342(b) for lndivlduais Filing for Bankruptcy (Form 2010)

Sotiware Copyrlgtit (c) 1996-2016 Best Case, LLC - www.bestcase.com

CaSe: 18-52701 DOC# 1 Filedi 12/07/18 Entered: 12/07/18 13253:13

     

12106118 3:25Alvi '

A married couple may file a bankruptcy case
together-calied a joint case if you file a joint_case and
each spouse lists the same mailing address on the
bankruptcy petitio‘h, the bankruptcy court generally will
mail you and your spouse one copy of'each notice,
unless you file a statement with the court asking that
each spouse receive separate copies.

Understand which services you could receive from
credit counseling agencies

The law generally requires that you receive a credit
counseling briefing from an approved credit counseling
agency. 11 U.S.C. § 109(h). |f you are filing ajoint case,
both spouses must receive the briefingl With limited
exceptions, you must receive it within the 180 days
before you file your bankruptcy petition. This briefing is
usually conducted by telephone or on the internet.

in addition, after filing a bankruptcy case, you generally
must complete a financial management instructiona!
course before you can receive a dischargel if you are .
filing a joint case, both spouses must complete the
ccurse.

You can obtain the list of agencies approved to provide
both the briefing and the instructional course from:
httg://justice.qov/ust/eo/hapcpa!ccde/cc approved.html.

in Alabama and North Carolina, go to:'
Mp://wvvw.uscourls.govfi:ederalCourts/Bankrui:it_cpil
BankruptcyResources/ApprovedCredit

AndDethounse|ors.asgx.

if you do not have access to a computer, the clerk of
the bankruptcy court may be able to help you obtain the
list. '

page 4

Pag ess§§"e€) k§@y

 

 

